United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 December 10, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 03-50445
                          Conference Calendar



UNITED STATES OF AMERICA,
                                       Plaintiff-Appellee,
versus

JERRY HOY,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. W-00-CR-60-2
                          --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eric J. Davis, court-appointed counsel for Jerry Hoy, has

moved for leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

A copy of counsel’s motion and brief has been sent to Hoy, but he

has not filed a response.     Our independent review of the brief

and the record discloses no nonfrivolous issue.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.